Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-15-00733-CV

   THE CITY OF HELOTES; Tom Schoolcraft, in his capacity as Mayor of Helotes; Rick
Schroder, in his capacity as Helotes City Administrator; and Ernest Cruz, in his capacity as Head
                        of the Helotes Development Services Department,
                                           Appellants

                                                  v.

TEXAS ASSOCIATION OF BUILDERS and The Greater San Antonio Builders Association,
                            Appellees

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2014-CI-07817
                            Honorable Karen H. Pozza, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: September 7, 2016

APPEAL DISMISSED

           On April 29, 2016, appellants filed a motion to abate this appeal pending a determination

in Town of Lakewood Village v. Bizios, which was, at the time, pending before the Texas Supreme

Court in cause number 15-0106. Appellee filed a response opposing the abatement. Because one

or more of the issues pending in the appeal before this court were similar to the issues pending in

the Bizios appeal, on May 17, 2016, this court granted the motion to abate, withdrew the appeal

from submission, and for administrative purposes treated this appeal as a closed case. On May 27,
                                                                                 04-15-00733-CV


2016, the Supreme Court issued its opinion in Bizios; and on July 8, 2016, the court issued its

mandate.

       On August 26, 2016, appellants filed an unopposed Motion to Dismiss Appeal in this court.

The motion is granted. This appeal is hereby reinstated on this court’s docket and the appeal is

dismissed.



                                               PER CURIAM




                                              -2-